 Fill in this information to identify the case:

 Debtor name         Argon Repair and Maintenance, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)         19-46215
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 23, 2019                          X /s/ Tonia S. Short Rose
                                                                       Signature of individual signing on behalf of debtor

                                                                       Tonia S. Short Rose
                                                                       Printed name

                                                                       Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




                19-46215-pjs                Doc 13            Filed 04/30/19              Entered 04/30/19 15:37:14             Page 1 of 24
 Fill in this information to identify the case:

 Debtor name            Argon Repair and Maintenance, Inc.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF MICHIGAN

 Case number (if known)               19-46215
                                                                                                                                                                                         Check if this is an
                                                                                                                                                                                         amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                     12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                    $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                       $            27,453.27

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                      $            27,453.27


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                    $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                       $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                               +$            21,359.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                             $              21,359.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                            Best Case Bankruptcy

                  19-46215-pjs                        Doc 13                Filed 04/30/19                         Entered 04/30/19 15:37:14                                       Page 2 of 24
 Fill in this information to identify the case:

 Debtor name         Argon Repair and Maintenance, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)         19-46215
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Chase Bank                                              checking                        0776                                       $130.27



 4.        Other cash equivalents (Identify all)


           4.1.     Paypal                                                                                                                                   $0.00




 5.        Total of Part 1.                                                                                                                        $130.27
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                19-46215-pjs                Doc 13            Filed 04/30/19       Entered 04/30/19 15:37:14                  Page 3 of 24
 Debtor         Argon Repair and Maintenance, Inc.                                                     Case number (If known) 19-46215
                Name


           11a. 90 days old or less:                                 7,625.00    -                                    0.00 = ....                    $7,625.00
                                              face amount                                doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                      $7,625.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of          Valuation method used    Current value of
                                                      physical inventory             debtor's interest          for current value        debtor's interest
                                                                                     (Where available)

 19.       Raw materials
           Inventory - old lumber, etc.                                                              $0.00                                                 $0.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                           $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                        Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                19-46215-pjs                Doc 13            Filed 04/30/19              Entered 04/30/19 15:37:14                  Page 4 of 24
 Debtor         Argon Repair and Maintenance, Inc.                                            Case number (If known) 19-46215
                Name


        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desks, book cases, dressor, chest, table, chairs
           and file cabinets, etc.                                                          $0.00                                           $1,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers, Quickbooks, Microsoft Office, printers,
           etc.                                                                             $0.00                                             $500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $1,500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     1992 Ditch Witch trailer                                               $0.00    Estimate                                 $500.00


           47.2.     1993 International 4000 dump truck                                     $0.00    Estimate                               $3,000.00


           47.3.     2001 Redi Haul Trailer                                                 $0.00    Estimate                                 $500.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                19-46215-pjs                Doc 13            Filed 04/30/19       Entered 04/30/19 15:37:14            Page 5 of 24
 Debtor         Argon Repair and Maintenance, Inc.                                            Case number (If known) 19-46215
                Name



 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           1995 ChemGrout pump                                                              $0.00                                                   $0.00


           2008 Bobcat mini excavator with 2' trenching, 16"
           trenching, 13" trenching and 30" trenching buckets                               $0.00                                            $7,500.00


           1995 Gehl 4625 SX skid loader with skid forks,
           skid steer forks - not working                                                   $0.00                                             Unknown


           Saws, augers, auger extension, auger bits,
           banding machine, battery chargers, battery load
           tester, insulating blanket, blowers, blower - axial,
           breaker, carts, Chute - concrete, Clincher,
           compactors, air compressor, drills, floor jack,
           medal forms, generator, grinder, heaters,
           hydraulic unit, jacks, ladders, levels, mixer, mop
           bucket, pier, power washer, grout pump, saws,
           scaffold, sealant cutter, Shop Vac, site level, stair,
           tool box, torches, Transit, trimmer, tripod, trowel
           machine, vibrators, welder, wheelbarrows,
           wrench, small tools, etc.                                                        $0.00                                            $2,000.00


           1996 Whiteman concrete power buggy                                               $0.00                                             Unknown



 51.       Total of Part 8.                                                                                                             $13,500.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1.
                     Month-to-month                                                         $0.00                                                   $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

                19-46215-pjs                Doc 13            Filed 04/30/19       Entered 04/30/19 15:37:14            Page 6 of 24
 Debtor         Argon Repair and Maintenance, Inc.                                           Case number (If known) 19-46215
                Name




 56.        Total of Part 9.                                                                                                                  $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Commercial general liability insurance, commercial
            automobile insurance, and Workers' Compensation
            insurance policies                                                                                                                   $0.00


            West Coast Life Insurance Company - term life insurance
            policy with no cash value
            Owner = Debtor
            Insured = Tonia S. Short Rose
            Beneficiary = Debtor                                                                                                                 $0.00



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                19-46215-pjs                Doc 13            Filed 04/30/19       Entered 04/30/19 15:37:14           Page 7 of 24
 Debtor         Argon Repair and Maintenance, Inc.                                           Case number (If known) 19-46215
                Name



           Daniel Richard Arrington, deceased, loans not repaid                                                                       $4,698.00




 78.       Total of Part 11.                                                                                                      $4,698.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

                19-46215-pjs                Doc 13            Filed 04/30/19       Entered 04/30/19 15:37:14           Page 8 of 24
 Debtor          Argon Repair and Maintenance, Inc.                                                                  Case number (If known) 19-46215
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $130.27

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $7,625.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $13,500.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                    $4,698.00

 91. Total. Add lines 80 through 90 for each column                                                              $27,453.27          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $27,453.27




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                 19-46215-pjs                   Doc 13             Filed 04/30/19                    Entered 04/30/19 15:37:14                       Page 9 of 24
 Fill in this information to identify the case:

 Debtor name         Argon Repair and Maintenance, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)         19-46215
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

              19-46215-pjs                 Doc 13            Filed 04/30/19    Entered 04/30/19 15:37:14                  Page 10 of 24
 Fill in this information to identify the case:

 Debtor name         Argon Repair and Maintenance, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)           19-46215
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                          $0.00      $0.00
           Dept. of Consumer and Industry                            Check all that apply.
           Services                                                     Contingent
           Bureau of Workers' & Unemployment                            Unliquidated
           Comp.                                                        Disputed
           3024 W. Grand Blvd.
           Detroit, MI 48202
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice only
           Last 4 digits of account number 4674                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $6,445.00
           Auto-Owners Insurance Co                                                    Contingent
           PO Box 30660                                                                Unliquidated
           Lansing, MI 48909-8160                                                      Disputed
           Date(s) debt was incurred 2019
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $947.00
           Comenity-Meijer                                                             Contingent
           PO Box 659450                                                               Unliquidated
           San Antonio, TX 78265-9450                                                  Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Credit card purchases
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   23809                                           Best Case Bankruptcy

               19-46215-pjs                Doc 13            Filed 04/30/19                   Entered 04/30/19 15:37:14                            Page 11 of 24
 Debtor       Argon Repair and Maintenance, Inc.                                                      Case number (if known)            19-46215
              Name

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $7,525.00
           Dickinson Wright, PLLC                                               Contingent
           2600 W. Big Beaver                                                   Unliquidated
           Suite 300                                                            Disputed
           Troy, MI 48084
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred 2019
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           K. Arrington, estate of Daniel Arrington                             Contingent
           c/o W. Daniel Troyka                                                 Unliquidated
           350 S. Main Street, Suite 400
                                                                                Disputed
           Ann Arbor, MI 48104-2131
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Lawsuit
           Last 4 digits of account number 64CZ                              Is the claim subject to offset?       No     Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $355.00
           Paypal Credit                                                        Contingent
           PO Box 71202                                                         Unliquidated
           Charlotte, NC 28272-1202                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $6,000.00
           Vesna Ognenovski                                                     Contingent
           2120 Independence Blvd.                                              Unliquidated
           Ann Arbor, MI 48104                                                  Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Lawsuit
           Last 4 digits of account number      94SC
                                                                             Is the claim subject to offset?       No     Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $87.00
           Washtenaw County Environmental Health                                Contingent
           705 N. Zeeb Road                                                     Unliquidated
           Ann Arbor, MI 48103                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                      related creditor (if any) listed?                  account number, if
                                                                                                                                                         any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                              0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                         21,359.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                              21,359.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

              19-46215-pjs                 Doc 13            Filed 04/30/19            Entered 04/30/19 15:37:14                             Page 12 of 24
 Fill in this information to identify the case:

 Debtor name         Argon Repair and Maintenance, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)         19-46215
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Commercial office space
             lease is for and the nature of               $2,300.00
             the debtor's interest                        monthly/current

                  State the term remaining                Month-to-Month
                                                                                        Continental Capital Equities, Inc.
             List the contract number of any                                            3773 E. Ellsworth Rd.
                   government contract                                                  Ann Arbor, MI 48108




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

              19-46215-pjs                 Doc 13            Filed 04/30/19     Entered 04/30/19 15:37:14                    Page 13 of 24
 Fill in this information to identify the case:

 Debtor name         Argon Repair and Maintenance, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)         19-46215
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Tonia S. Short                    2243 Old Falls Drive                              K. Arrington, estate of            D
             Rose                              Ann Arbor, MI 48103                               Daniel Arrington                   E/F       3.4
                                                                                                                                    G




    2.2      Tonia S. Short                    2243 Old Falls Drive                              Paypal Credit                      D
             Rose                              Ann Arbor, MI 48103                                                                  E/F       3.5
                                                                                                                                    G




    2.3      Tonia S. Short                    2243 Old Falls Drive                              Comenity-Meijer                    D
             Rose                              Ann Arbor, MI 48103                                                                  E/F       3.2
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

              19-46215-pjs                 Doc 13            Filed 04/30/19   Entered 04/30/19 15:37:14                 Page 14 of 24
 Fill in this information to identify the case:

 Debtor name         Argon Repair and Maintenance, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)         19-46215
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $79,128.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $891,285.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $949,116.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

              19-46215-pjs                 Doc 13            Filed 04/30/19            Entered 04/30/19 15:37:14                    Page 15 of 24
 Debtor       Argon Repair and Maintenance, Inc.                                                        Case number (if known) 19-46215



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Advantage Construction, LLC                                 1/24/19-4/24/                    $15,347.00                Secured debt
               28 E. Noble Ave.                                            19                                                         Unsecured loan repayments
               Monroe, MI 48162                                                                                                       Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other Subcontractor


       3.2.
               Dickinson Wright, PLLC                                      1/24/19-4/24/                    $16,868.00                Secured debt
               2600 W. Big Beaver                                          19                                                         Unsecured loan repayments
               Suite 300                                                                                                              Suppliers or vendors
               Troy, MI 48084                                                                                                         Services
                                                                                                                                      Other Attorney fees



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Tonia S. Short Rose                                         Within last 12                   $73,500.00           Wages
               2243 Old Falls Drive                                        months
               Ann Arbor, MI 48103
               Member

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              19-46215-pjs                 Doc 13            Filed 04/30/19            Entered 04/30/19 15:37:14                         Page 16 of 24
 Debtor       Argon Repair and Maintenance, Inc.                                                            Case number (if known) 19-46215



               Case title                                        Nature of case               Court or agency's name and           Status of case
               Case number                                                                    address
       7.1.    Kathleen Arrington, personal                      Collection                   Washtenaw County Probate                  Pending
               representative of the Estate of                                                Court                                     On appeal
               Daniel Richard Arrington,
                                                                                                                                        Concluded
               deceased vs. Argon Repair &
               Maintenance, Inc. and Tonia S.
               Rose
               Case No. 19-164-CZ

       7.2.    Vesna Ognenovski vs. Argon                        Collection                   1st District Court                        Pending
               Repair & Maintenance, Inc.                                                                                               On appeal
               Case No. 18-3294-SC
                                                                                                                                        Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                     lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

              19-46215-pjs                 Doc 13            Filed 04/30/19              Entered 04/30/19 15:37:14                  Page 17 of 24
 Debtor        Argon Repair and Maintenance, Inc.                                                        Case number (if known) 19-46215



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.                                                                                                                   2/18/2019 -
                                                                                                                               $1,000.00
                 Gold, Lange & Majoros, PC                                                                                     includes
                 24901 Northwestern Hwy.                                                                                       filing fee
                  Suite 444                                                                                                    3/2019 -
                 Southfield, MI 48075                                                                                          $4,335.00              $5,335.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

                Who received transfer?                           Description of property transferred or                  Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange             was made                        value
       13.1                                                      2004 Dodge Ram pickup
       .    Parris Construction Services,                        2002 F350 Super Duty XL
                LLC                                              2003 GMC Dump Truck
                2776 Ellsworth Road                              2001 Redi-Hauler trailer
                Ypsilanti, MI 48197                              2008 Maclander trailer                                  approx. 3/2019             $10,000.00

                Relationship to debtor
                Former Employee


       13.2 Deean Parris
       .    2776 Ellsworth Road                                  2005 Subaru Outback - vehicle not running,
                Ypsilanti, MI 48197                              engine/head gasket blown                                approx. 3/2019                 $500.00

                Relationship to debtor
                Former employee


       13.3 Aisling Arrington
       .    753 W. Grand Blvd.                                   1997 Toyota Previa - deceased father's                  Beginning of
                Detroit, MI 48208                                company vehicle                                         2018                               $0.00

                Relationship to debtor
                Former Employee/deceased
                member's daughter




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

               19-46215-pjs                Doc 13            Filed 04/30/19            Entered 04/30/19 15:37:14                       Page 18 of 24
 Debtor      Argon Repair and Maintenance, Inc.                                                         Case number (if known) 19-46215



               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.4 Daniel Arrington, deceased                           Daniel Arrington transferred his stock to his
       .                                                         wife, Kathleen Arrington                                approx. 2017                         $0.00

               Relationship to debtor
               Member


       13.5 Ken Cook Plumbing
       .                                                         2011 Cadillac SRX                                       approx. 4/2019                 $8,000.00

               Relationship to debtor
               None


       13.6 Randy Palacios                                       2000 Ford F350 - $4,000.00
       .                                                         2003 Chevrolet Van $500.00 - blown engine               approx. 4/2019                 $4,500.00

               Relationship to debtor
               None


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

              19-46215-pjs                 Doc 13            Filed 04/30/19            Entered 04/30/19 15:37:14                   Page 19 of 24
 Debtor        Argon Repair and Maintenance, Inc.                                                       Case number (if known) 19-46215



    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     Chase Bank                                      XXXX-7592                   Checking                 2/28/2019                        $606.00
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Tonia S. Short Rose                                           3773 E. Ellsworth Rd.                Card tables, books cases,                    $500.00
       2243 Old Falls Drive                                          Ann Arbor, MI 48108                  dresser, small refrigerators,
       Ann Arbor, MI 48103                                                                                desk, file cabinet, etc.


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

               19-46215-pjs                Doc 13            Filed 04/30/19            Entered 04/30/19 15:37:14                  Page 20 of 24
 Debtor      Argon Repair and Maintenance, Inc.                                                         Case number (if known) 19-46215




            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Tonia S. Short Rose                                                                                                        1998 - present
                    2243 Old Falls Drive
                    Ann Arbor, MI 48103
       26a.2.       Miller, Jody S., CPA                                                                                                       2005 - present
                    4511 Gensley Rd.
                    Ann Arbor, MI 48103

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Auto-Owners Insurance Co                                                                                                   Spring 2018
                    PO Box 30660
                    Lansing, MI 48909-8160

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

              19-46215-pjs                 Doc 13            Filed 04/30/19            Entered 04/30/19 15:37:14                       Page 21 of 24
 Debtor      Argon Repair and Maintenance, Inc.                                                         Case number (if known) 19-46215



              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Tonia S. Short Rose
                    2243 Old Falls Drive
                    Ann Arbor, MI 48103

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Kathleen Arrington, estate of
                    Daniel Richard Arrington, Deceased
                    c/o W. Daniel Troyka
                    350 S. Main Street, Suite 400
                    Ann Arbor, MI 48104-2131
       26d.2.       Michael Palazzola
                    3001 W. Big Beaver
                    Suite 700
                    Troy, MI 48084

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kathleen Arrington , estate of                 Daniel Richard Arrington , Deceased                 Member                                50%
                                                      c/o W. Daniel Troyka, Esq.
                                                      350 S. Main Street, Suite 400
                                                      Ann Arbor, MI 48104-2131
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tonia S. Short Rose and                        2243 Old Falls Drive                                Member                                50%
       Samuel G. Rose                                 Ann Arbor, MI 48103



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                19-46215-pjs               Doc 13            Filed 04/30/19            Entered 04/30/19 15:37:14                   Page 22 of 24
 Debtor      Argon Repair and Maintenance, Inc.                                                         Case number (if known) 19-46215




               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Tonia S. Short Rose
       .    2243 Old Falls Drive
               Ann Arbor, MI 48103                               $73,500.00                                              Various           Wages

               Relationship to debtor
               Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

              19-46215-pjs                 Doc 13            Filed 04/30/19            Entered 04/30/19 15:37:14                   Page 23 of 24
 Debtor      Argon Repair and Maintenance, Inc.                                                         Case number (if known) 19-46215




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 23, 2019

 /s/ Tonia S. Short Rose                                                Tonia S. Short Rose
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

              19-46215-pjs                 Doc 13            Filed 04/30/19            Entered 04/30/19 15:37:14                Page 24 of 24
